Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into by and between
Mannatech Incorporated (the “Company”) and Rob Sinnott, Ph.D. (the “Employee”),
and has an effective date of August 31, 2005 (“Effective Date”). The Company
desires to employ the Employee, and the Employee desires to be employed by the
Company. Therefore, in consideration of the mutual promises and agreements
contained herein, the Company and the Employee (collectively, the “Parties”)
hereby agree as follows:

 

SECTION 1.

EMPLOYMENT

 

1.1 Employment. The Company hereby employs the Employee, and the Employee hereby
accepts employment by the Company, for the period and upon the other terms and
conditions contained in this Agreement.

 

1.2 Office and Duties. The Employee shall serve as Chief Science Officer and
Vice President of Research & Development of the Company, with the authority,
duties and responsibilities described herein and those customarily incident to
such office. The Employee shall report directly to the Chief Executive Officer
of the Company (the “CEO”) and shall perform such other services, duties and
responsibilities commensurate with his position as may from time to time be
assigned to him by the CEO or the Board of Directors of the Company (the
“Board”).

 

1.3 Performance. During his employment under this Agreement, the Employee shall
devote on a full-time basis all of his time, energy, skill and best efforts to
the performance of his duties hereunder in a manner that will faithfully and
diligently further the business and interests of the Company. The Employee may,
however, engage in civic, charitable, and professional or trade activities so
long as those activities do not interfere with the performance of his duties
hereunder. The Employee shall comply with the employee policies and written
manuals of the Company that are applicable generally to the Company’s employees.

 

1.4 Place of Work. The Employee shall perform services under this Agreement at
the Company’s principal office in Coppell, Texas, and at such other place or
places as the Employee’s duties and responsibilities may require. The Employee
understands and agrees that he may be required to travel in connection with the
performance of his duties.

 

1.5 Directors’ and Officers’ Liability Insurance. To the extent that the Company
maintains one or more policies of directors’ and officers’ liability insurance
during the Employee’s employment under this Agreement (the “D&O Policies”), then
the Company will provide the Employee coverage under the D&O Policies for acts
or omissions by the Employee in the performance of his duties to the Company
under this Agreement as an officer of the Company.

 

1.6 Exclusive Employment. Without limiting Section 1.3 hereof, the Employee will
not, without the prior written consent of the Board:

 

a. Serve as a spokesman, representative, employee, consultant, agent, officer,
or member of any board of directors (or any similar governing body) for any
for-profit business other than the Company;

 

b. Serve as a spokesman, representative, employee, owner, consultant, agent,
officer, or member of any board of directors (or any similar governing body) for
any business which is a supplier to the Company or which competes with the
Company, in each case whether directly or indirectly;

 

1



--------------------------------------------------------------------------------

c. Own any equity or economic interest in any company that competes directly or
indirectly with the Company, except that this does not preclude ownership of
less than 5% of the outstanding equity securities of any public reporting
company; or

 

d. Promote or endorse at Company business functions any other organization(s)
with which he may be associated or affiliated.

 

SECTION 2.

EMPLOYMENT TERM

 

2.1 Term. The term of the Employee’s employment under this Agreement commences
on the Effective Date and shall continue through August 31, 2007, unless
terminated earlier by either Party by its or his giving at least 30 days’ prior
written notice of termination, for any or no reason, to the other Party (“Notice
of Early Termination”) or unless terminated earlier in accordance with Section 8
hereof. If a Notice of Early Termination is given in accordance with the
preceding sentence, then (a) the term of employment under this Agreement will
continue until the expiration of the notice period specified in the Notice of
Early Termination (but, in no event, later than August 31, 2007), and (b) the
Company may instruct the Employee not to come into the Company’s offices or to
attend any of the Company’s business functions through the last date of
employment, and the Employee’s following such instruction will not constitute
Cause for termination or otherwise impair the Employee’s rights hereunder. This
Agreement supersedes the Consulting Agreement executed by the Parties on May 15,
2005, which is terminated and of no further force or effect.

 

SECTION 3.

COMPENSATION FOR EMPLOYMENT

 

3.1 Base Salary. The base salary of the Employee for all of his services, duties
and responsibilities to the Company and all of his agreements and covenants with
or to the Company under this Agreement shall be at the annual rate of $260,000,
which the Company shall pay to the Employee in accordance with the normal
payroll policies of the Company. The base salary may be increased at the sole
discretion of the Board or the Compensation Committee of the Board (the
“Compensation Committee”), and the Employee’s performance and salary shall be
reviewed by the Compensation Committee in January 2006 and annually thereafter.

 

3.2 Annual Bonus. During his employment under this Agreement, the Employee is
also eligible to participate in the Company’s annual executive bonus program
(the “Bonus Program”). The opportunity to earn a bonus and the amount of any
bonus compensation under the Bonus Program will be determined in accordance with
criteria established by the Board or the Compensation Committee. The Employee
acknowledges that any bonus compensation under the Bonus Program will be
discretionary, with the sole discretion resting with the Board or the
Compensation Committee. Further, unless otherwise determined by the Compensation
Committee, the Employee must remain employed by the Company at the time the
bonus is paid in order to be eligible to receive the bonus.

 

3.3 Award of Options. On the Effective Date, the Employee shall be awarded stock
options under the Company’s 1998 Stock Option Plan (the “Plan”) for 25,000
shares of the Company’s common stock, at an exercise price per share equal to
the fair market value per share as of the Effective Date. Each award of a stock
option under the Plan will have the terms set forth in, and be in substantially
the form of, the standard form of stock option agreement approved for use under
the Plan. During his employment under this Agreement, the Employee will also be
eligible to receive other awards under the Plan, with any such award, however,
being subject to the discretion of the Compensation Committee.

 

2



--------------------------------------------------------------------------------

3.4 Payment and Reimbursement of Work-Related Expenses. During his employment
under this Agreement, the Company shall pay or reimburse the Employee, in
accordance with the applicable policies and procedures of the Company, for all
reasonable travel and other reasonable expenses incurred by the Employee in
performing his obligations under this Agreement.

 

3.5 Health Insurance/401(k). During his employment under this Agreement, the
Employee shall be entitled to participate in or receive benefits under any
employee-benefit plan or arrangement made available by the Company to its
employees generally (including any medical, dental, short-term and long-term
disability, life insurance and 401(k) programs), subject to eligibility
conditions or requirements and to the terms, conditions and overall
administration of each of such plans and arrangements. Any such plan or
arrangement shall be revocable, or subject to termination or amendment, by the
Company at any time.

 

3.6 Executive Vehicle Program. During his employment under this Agreement, the
Employee will also be eligible to participate in the Company’s executive vehicle
program, subject to all of its terms, regarding a vehicle with a lease cost to
the Company no greater than $1,000 per month, with auto liability insurance
coverage (comprehensive, collision and liability) for the leased vehicle paid by
the Company and all routine and necessary repairs to the leased vehicle paid for
by the Company or reimbursed to the Employee, subject to approval by the Chief
Financial Officer of the Company.

 

3.7 Vacation. During his employment under this Agreement, the Employee shall be
entitled to 20 days of paid vacation annually, in accordance with the regular
policies of the Company.

 

3.8 Tax Withholding. The Company may deduct from any compensation or other
amount payable to the Employee under this Agreement social security (FICA) taxes
and all federal, state, municipal, or other such taxes or governmental charges
as may now be in effect or that may hereafter be enacted or required.

 

SECTION 4.

CONFIDENTIAL INFORMATION

 

4.1 Provision of Confidential Information and Specialized Training.

 

a. Confidential Information. Irrespective of the term of employment, and in
consideration of the Employee’s promises in Section 4.3 of this Agreement, the
Company promises to immediately provide the Employee with access to Confidential
Information, including (but not limited to) the new Confidential Information
that the Company is separately and concurrently providing to the Employee. The
Parties stipulate and agree that Employee has never before seen or had access to
the new Confidential Information referenced herein.

 

b. Specialized Training. Irrespective of the term of employment, and in
consideration of the Employee’s promises in Section 4.3 of this Agreement, the
Company agrees to provide specialized training and instruction to the Employee
for the job duties assigned to the Employee, and for such additional job duties
as the Company may direct in good faith, or as the interests, needs and business
opportunities of the Company shall require or make advisable.

 

4.2 Definition of “Confidential Information.” “Confidential Information” means
material, data, ideas, inventions, formulae, patterns, compilations, programs,
devices, methods, techniques, processes, know how, plans (marketing, business,
strategic, technical or otherwise), arrangements, pricing and other and/or
information of or relating to any Company Party (as well as their customers
and/or vendors) that is confidential, proprietary, and/or a trade secret (a) by
its nature, (b) based on how it is treated or designated by a Company Party,
(c) such that its appropriation, use or disclosure would have a material adverse
effect on the business or planned business of any of the Company Parties, and/or
(d) as a matter of law. All Confidential Information is the property of the
Company Parties, the appropriation, use and/or disclosure of which is governed
and restricted by this Agreement.

 

3



--------------------------------------------------------------------------------

a. Exclusions. “Confidential Information” does not include material, data,
and/or information that (i) any of the Company Parties have voluntarily placed
in the public domain; (ii) has been lawfully and independently developed and
publicly disclosed by third parties; (iii) constitutes the general
non-specialized knowledge and skills gained by Employee during the Employment
Period; or (iv) otherwise enters the public domain through lawful means;
provided, however, that the unauthorized appropriation, use, or disclosure of
Confidential Information by Employee, directly or indirectly, shall not affect
the protection and relief afforded by this Agreement regarding such information.

 

b. Inclusions. “Confidential Information” includes (without limitation) the
following information (including, without limitation, compilations or
collections of information) relating or belonging to any Company Party (as well
as their customers and/or vendors) and created, prepared, accessed, used or
reviewed by the Employee during or after the Employment Period: (i) Company
genealogy information, such as the information held by the Company related to
its independent sales consultants or associates (“Associates”), including
(without limitation) its relationship with each of its Associates, the
sponsoring of each Associate, the Associate’s upline and downline charts, data
reports and other materials, and historical purchasing information for each
Associate; (ii) proprietary product and manufacturing information, such as new
products or new uses for old products, materials and ingredients, combinations
of materials and ingredients, and manufacturing processes; (iii) scientific and
technical information, such as research and development, clinical studies, tests
and test results, formulas and formulations, and scientific studies and
analysis; (iv) financial and cost information, such as costs of materials,
operating and production costs, costs of goods sold, costs of products, costs of
supplies and manufacturing materials, non-public financial statements and
reports, manufacturing and sales costs, profit and loss information, and margin
information, and financial performance information; (v) customer related
information, such as the names, buying habits, or practices of any of the
Company’s customers, prospects and/or Associates, customer related contracts,
engagement and scope of work letters, proposals and presentations, the identity
of specific contacts within the customer’s organization, customer related
contacts, lists, identities, and prospects, customer practices, plans,
histories, requirements, and needs, customer related price information and
formulae, and information obtained from customers concerning their products,
businesses, or equipment specifications; (vi) vendor and supplier related
information, such as the identities, practices, history or services of any
vendors or suppliers, and vendor or supplier contacts; (vii) sales, marketing,
and price information, such as marketing methods and related data, the prices
the Company obtains or has obtained or at which it sells or has sold its
products or services, merchandising or sales techniques, marketing and sales
programs and related data, sales and marketing strategies and plans, sales and
marketing procedures and processes, pricing methods, practices, and techniques,
and pricing schedules and lists; (viii) database, software, and other computer
related information, such as computer programs, data, compilations of
information and records, business systems and computer programs, software and
computer files, presentation software, and computer-stored or backed-up
information, including (without limitation) e-mails, databases, word processed
documents, spreadsheets, notes, schedules, task lists, images, and video;
(ix) employee and other Associate related information, such as Associate and
client requirements, compensation paid to Associates and employees, other
employee and Associate terms, lists or directories identifying employees,
representatives and contractors, and information regarding the competencies
(knowledge, skill, experience), compensation and needs of employees,
representatives, and contractors, and training methods; (x) business and
operation related information, such as specialized training (as referenced in
Section 4.1b. hereof), lists or other written records used in the Company’s
business, operating methods, procedures, techniques, practices and processes,
information about acquisition(s), corporate or business opportunities,
information about partners and potential investors, strategies, projections and
related documents, contracts and licenses, and business records, files,
equipment, notebooks, documents, memoranda, reports, notes, sample books,
correspondence, lists, and other written and graphic business records; (xi) new
information, such as additional Confidential Information that is or may be
developed, obtained and otherwise made known to the Employee from time-to-time
during the Employment Period; and (xii) third party information, such as
information from the Company’s customers, suppliers, partners, joint venturers,
and other business partners.

 

4



--------------------------------------------------------------------------------

4.3 Protection of Confidential Information.

 

a. Acknowledgments. The Employee acknowledges that: (i) in the course of the
Employee’s employment with the Company, the Employee will gain a close, personal
and special influence with the Company’s customers and Associates, and will be
acquainted with all of the Company’s business, particularly the Company’s
Confidential Information; (ii) all Confidential Information is important,
material, highly sensitive and valuable to the Company’s business and its
goodwill, and is transmitted to the Employee in strictest confidence; (iii) the
Employee’s position with the Company is one of the highest trust and confidence
by reason of the Employee’s access to the Confidential Information; (iv) the
Employee’s fulfilling the obligations of this Agreement regarding Confidential
Information is part of the Employee’s job responsibilities with the Company for
which the Employee has been retained and for which the Employee is receiving
consideration; (v) Confidential Information would not be delivered or made
available to Employee absent the provisions of this Section 4; and (vi) the
Company’s legitimate business interests require the non-disclosure of
Confidential Information to the Company’s competitors and others as prescribed
herein.

 

b. Protection. Both during and after the Employment Period, the Employee shall
not in any manner, directly or indirectly: (i) appropriate, download, print,
copy, remove, use, disclose, divulge, or communicate Confidential Information to
any Person, including (without limitation) originals or copies of any
Confidential Information, in any media or format, except for the Company’s
benefit within the course and scope of the Employee’s employment or with the
prior written consent of the CEO; or (ii) take or encourage any action which
would circumvent, interfere with or otherwise diminish the value or benefit of
Confidential Information to the Company. The Employee agrees to use his best
efforts and utmost diligence to protect and safeguard the Confidential
Information as prescribed in this Section 4.

 

4.4 Return and Review of Information.

 

a. Company Property. All Confidential Information and other information and
property affecting or relating to the business of the Company within the
Employee’s possession, custody or control, regardless of form or format, shall
remain at all times the property of the Company.

 

b. Upon Request. At any time that the Company may request, during or after the
Employment Period, the Employee shall deliver to the Company all Confidential
Information and other information and property affecting or relating to the
business of the Company within Employee’s possession, custody or control,
regardless of form or format. Both during and after the Employment Period, the
Company shall have the right of reasonable access to review, inspect, copy,
and/or confiscate any Confidential Information within the Employee’s possession,
custody or control.

 

c. Upon Termination. The Employee shall return to the Company all Confidential
Information and other information and property affecting or relating to the
business of the Company within the Employee’s possession, custody or control,
regardless of form or format, without the necessity of a request, forthwith upon
cessation or termination of Employee’s employment, regardless of whether the
cessation or termination is voluntary, involuntary, for Cause or not for Cause.

 

4.5 Response to Third Party Requests. Upon receipt of any formal or informal
request, by legal process or otherwise, seeking the Employee’s direct or
indirect disclosure or production of any Confidential Information to any Person,
the Employee shall promptly and timely notify the Company and provide a
description and, if applicable, hand deliver a copy of such request to the
Company. The Employee irrevocably nominates and appoints the Company, as the
Employee’s true and lawful attorney-in-fact to act in the Employee’s name, place
and stead to perform any act that the Employee might perform to defend and
protect against any disclosure of Confidential Information.

 

5



--------------------------------------------------------------------------------

SECTION 5.

OWNERSHIP OF INFORMATION, INVENTIONS AND ORIGINAL WORK

 

5.1 Definition of Work Product. As used in this Agreement, the term “Work
Product” means all patents and patent applications, all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
creative works, discoveries, software, computer programs, modifications,
enhancements, know-how, product, formula or formulations, concepts and ideas,
and all similar or related information (in each case whether or not patentable),
all copyrights and copyrightable works, all trade secrets, confidential
information, and all other intellectual property and intellectual property
rights that (in any case above) are conceived, reduced to practice, created,
developed or made by the Employee, either alone or with others, in the course of
employment with the Company (including, without limitation, any such employment
before the Effective Date).

 

5.2 Ownership and Assignment of Work Product. The Employee hereby agrees that
all Work Product will be the exclusive property of the Company, and in
consideration of this Agreement, without further compensation, hereby assigns,
and (as necessary) agrees to assign, to the Company all right, title, and
interest to all Work Product that: (a) relates to: (i) all or any aspect of the
Company Parties’ actual or anticipated business, research, and development or
existing or future products or services, or (ii) an actual or demonstrably
anticipated research or development project of the Company; (b) is conceived,
created, reduced to practice, developed, or made entirely or in any part:
(i) during his employment or on Company time, or (ii) using any equipment,
supplies, facilities, assets, materials, information (including, without
limitation, Confidential Information) or resources of any of the Company Parties
(including, without limitation, any intellectual property rights); or
(c) results from any work performed by the Employee for the Company. Any
creative works, discoveries, designs, software, computer programs, inventions,
improvements, modifications, enhancements, know-how, product, formula or
formulation, concept or idea that the Employee has within one year following the
cessation or termination of employment with the Company shall be deemed to be
Work Product owned by the Company under this Section 5, unless proved by the
Employee to have been outside each of the criteria specified above in this
Section 5.2.

 

5.3 Disclosure and Cooperation. The Employee shall promptly disclose Work
Product to the CEO and perform all actions reasonably requested by the Company
(whether during or after the Employment Period) to establish and confirm the
ownership and proprietary interest of any of the Company Parties in any Work
Product (including, without limitation, the execution of assignments, consents,
powers of attorney, applications and other instruments). The Employee agrees to
assist the Company in obtaining any patent for, copyright on or other
intellectual-property protection for the Work Product, and to execute and
deliver or otherwise provide such documentation and provide such other
assistance as is necessary to or reasonably requested by the Company or its
agents or counsel to obtain such patent, copyright, or other protection. The
Employee shall maintain adequate written records of the Work Product, in such
format as may be specified by the Company, and make such records available to,
as the sole property of, the Company at all times. The Employee shall not file
any patent or copyright applications related to any Work Product except with the
written consent of the CEO.

 

SECTION 6.

NON-COMPETITION AND NON-SOLICITATION

 

6.1 Consideration. In consideration of the Confidential Information and
specialized training being provided to Employee as stated in Section 4 of this
Agreement, and other valuable consideration as stated in this Agreement,
including (without limitation) the business relationships, Company goodwill,
customer and vendor relationships, and work experience that the Employee will
have the opportunity to obtain, use and develop under this Agreement, the
Employee agrees to the restrictive covenants stated in this Section 6.

 

6



--------------------------------------------------------------------------------

6.2 Acknowledgements.

 

a. Ancillary Agreement. The Employee acknowledges and agrees that the
restrictive covenants contained in this Section 6 are ancillary to and part of
an otherwise enforceable agreement, such being the agreements concerning
Confidential Information and other consideration as stated in this Agreement.

 

b. Valuable Information. The Employee acknowledges and agrees that the
Confidential Information and specialized training provided by the Company is
highly valuable to the Company and, therefore, that the Company’s investment in
the training and the protection and maintenance of the Confidential Information
constitutes a legitimate interest to be protected by the Company by the
restrictive covenants set forth in this Section 6.

 

c. Unique Relationships with Customers and Associates. The Employee acknowledges
and agrees that (i) in the highly competitive business in which the Company is
engaged, personal contact is of primary importance in securing new and retaining
present Associates and customers; (ii) the Company has a legitimate interest in
maintaining its relationships with its Associates and customers; and (iii) it
would be unfair for the Employee to solicit the business of the Company’s
Associates and customers, exploiting the personal relationships the Employee
develops with the Company’s Associates and customers by virtue of the Employee’s
employment by the Company.

 

d. Reasonableness. The Employee acknowledges and agrees that at the time that
the restrictive covenants of this Section 6 are made, the limitations as to
time, geographic scope, and activity to be restrained, as described herein, are
reasonable and do not impose a greater restraint than necessary to protect the
good will and other legitimate business interests of the Company, including
(without limitation) Confidential Information (including, without limitation,
trade secrets), customer and vendor relationships, and goodwill.

 

e. Termination. The Employee acknowledges and agrees that he has carefully read
this Agreement and has given careful consideration to the restraints imposed
upon him by this Agreement, and consents to the terms of the restrictive
covenants in this Section 6 in conjunction with the provisions in this Agreement
for the termination of his employment, with no expectation or promise of
employment for a substantial period of time.

 

f. Post-Termination Enforcement. The Employee acknowledges and agrees that,
based on the benefits to him and new consideration as recited herein, the
restrictive covenants of this Section 6, as applicable according to their terms,
shall remain in full force and effect even in the event of the cessation or
termination of his employment under this Agreement for any reason, whether
voluntary or involuntary or with or without Cause.

 

g. Other Employment. The Employee acknowledges and agrees that (i) in the event
of the cessation or termination of his employment under this Agreement, his
experiences and capabilities are such that he can obtain gainful employment
without violating this Agreement, in a business engaged in other lines and/or of
a different nature, without his incurring undue hardship; and (ii) the
enforcement of a remedy under this Section 6 by way of injunction will not
prevent the him from earning a livelihood.

 

6.3 Non-Competition and Non-Solicitation.

 

a. Non-Competition During Employment. During the Employment Period, the Employee
shall not engage in any other business or employment which may detract from his
full performance of his duties hereunder or which competes in any manner with
the Company, and the Employee shall not directly or indirectly render any
services of a business, commercial or professional nature, to any other Person
without the Company’s prior written consent. Further, during employment, the
Employee shall not directly or indirectly contact, solicit, entice, sponsor or
accept any of the Associates into, or in any way promote to any such Associates
opportunities in marketing programs of any direct sales company or organization
other than the Company.

 

7



--------------------------------------------------------------------------------

b. Non-Competition Post-Employment. During the Restricted Period, the Employee
shall not directly or indirectly, on his own behalf or on the behalf of any
other Person, engage in a Competing Business within the Geographic Area,
including, without limitation, owning, taking a financial interest in, managing,
operating, controlling, being employed by, being associated or affiliated with,
being a spokesperson for, providing services as a consultant or independent
contractor to, or participating in the ownership, management, operation or
control of, any Competing Business; provided, however, that this Section 6.3b.
does not preclude ownership of less than 5% of the outstanding equity securities
of any public reporting company.

 

c. Customer Non-Solicitation. During the Restricted Period, the Employee shall
not in any manner, directly or indirectly, on his own behalf or on the behalf of
any other Person, induce, solicit or attempt to induce or solicit any Customer,
(i) to do business with a Competing Business, or (ii) to reduce, cease,
restrict, terminate or otherwise adversely alter business or business
relationships with the Company for the benefit of a Competing Business,
regardless of whether the Employee initiates contact for that purpose.

 

d. Employee Non-Solicitation and No-Hire. During the Restricted Period, the
Employee shall not directly or indirectly, on his own behalf or on behalf of any
other Person, (i) solicit, recruit, persuade, influence, or induce, or attempt
to solicit, recruit, persuade, influence, or induce any Person employed or
otherwise retained by any of the Company Parties (including, without limitation,
any independent contractor or consultant), to cease or leave their employment or
contractual or consulting relationship with any Company Party, regardless of
whether the Employee initiates contact for such purposes, or (ii) hire, employ
or otherwise attempt to establish, for any Person, any employment, agency,
consulting, independent contractor or other business relationship with any
Person who is or was employed or otherwise retained by any of the Company
Parties (including any independent contractor or consultant), for the benefit of
a Competing Business.

 

6.4 Definitions. The following definitions are for the purposes of this
Agreement, including (without limitation) this Section 6. The scope of these
definitions is in recognition of the Company-wide scope of the Employee’s
responsibilities, the broad geographic scope of the Company’s business
operations throughout the entire United States of America and in certain foreign
countries, and the potential ease of competing with the Company in the absence
of the provisions of this Section 6.

 

a. “Competing Business” means any business operation which engages in the
business of providing products and services that are the same or substantially
similar to those that any of the Company Parties manufactured, produced,
provided, sold, and/or marketed during the Employee’s tenure with the Company,
such as the direct selling business, including (without limitation) the direct
sale, network and/or multi-level marketing of dietary supplements.

 

b. “Customer” means (i) any Associate or other Person with whom or which the
Company has had any contract any time during this Agreement or any time during
the one year period immediately preceding the Effective Date, and/or (ii) any
customer, vendor, supplier, licensor or other Person in a business relationship
with any Company Party, for which the Employee or employees working under the
Employee’s supervision had any direct or indirect responsibility during the
Employment Period.

 

c. “Geographic Area” means (i) those cities and states in the United States of
America and foreign countries in which the Company does business during the
Employment Period; and/or (ii) the geographic area of Employee’s
responsibilities during the Employment Period.

 

d. “Restricted Period” means the Employment Period and the one year period
commencing on the Termination Date, regardless of whether the Employee’s
termination from the Company is voluntary or involuntary, for Cause or not for
Cause. This time period shall be extended by one day for each day that Employee
is determined to be in violation of Sections 4, 5 and/or 6 of this Agreement, as
determined by a court or arbitrator of competent jurisdiction.

 

8



--------------------------------------------------------------------------------

6.5 Fiduciary Duty. The Employee acknowledges and agrees that he owes a
fiduciary duty of loyalty, fidelity, and allegiance to act at all times in the
best interests of the Company. In keeping with these duties, the Employee shall
make full disclosure to the Company of all business opportunities pertaining to
the Company’s business, and shall not appropriate for his own benefit, any
business opportunities concerning the subject matter of the fiduciary
relationship.

 

6.6 Survival. This Section 6 shall survive the cessation or termination of the
Employee’s employment under this Agreement, subject to the time and scope
limitations set forth in this Section 6.

 

6.7 Substitution/Revision. If, at the time of enforcement of the restrictive
covenants in this Section 6, a court holds that the restrictions stated in this
Section 6 are unreasonable under circumstances then existing, then the maximum
duration, scope or geographical area reasonable under such circumstances shall
automatically be substituted for the stated duration, scope or geographic area
and the court shall be allowed and is hereby requested to revise the
restrictions contained herein to cover the maximum duration, scope and
geographic area permitted by law. The covenants contained in Sections 6.3a.,
6.3b., 6.3c., and 6.3d. hereof are independent of and severable from one
another.

 

SECTION 7.

REMEDIES

 

7.1 Remedies. In the event of a breach of this Agreement by the Employee, the
Company shall be entitled to all appropriate equitable and legal relief,
including, but not limited to: (a) an injunction to enforce this Agreement or
prevent conduct in violation of this Agreement; (b) damages incurred by the
Company as a result of the breach; and (c) attorneys’ fees and costs incurred by
the Company in enforcing the terms of this Agreement.

 

7.2 Arbitration. SUBJECT TO THE RIGHTS UNDER SECTION 7.2e. HEREOF TO SEEK
INJUNCTIVE OR OTHER EQUITABLE RELIEF, BINDING ARBITRATION SHALL BE THE EXCLUSIVE
REMEDY FOR ANY AND ALL DISPUTES, CLAIMS, OR CONTROVERSIES BETWEEN THE PARTIES
HERETO, WHETHER STATUTORY, CONTRACTUAL OR OTHERWISE, ARISING UNDER OR RELATING
TO THIS AGREEMENT OR THE EMPLOYEE’S EMPLOYMENT BY OR TERMINATION FROM THE
COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF DAMAGES, OR THE
CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE) (COLLECTIVELY,
“DISPUTES”). THE PARTIES WAIVE THE RIGHT TO A JURY TRIAL AND WAIVE THE RIGHT TO
ADJUDICATE THEIR DISPUTES UNDER THIS AGREEMENT OUTSIDE THE ARBITRATION FORUM
PROVIDED FOR IN THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT.
In the event either Party provides a notice of arbitration of any dispute to the
other Party, the Parties agree to submit that dispute to a single arbitrator
selected from a panel of arbitrators of JAMS located in Dallas County, Texas.
The arbitration will be governed by the JAMS Comprehensive Arbitration Rules and
Procedures in effect at the time the arbitration is commenced. If for any reason
JAMS cannot serve as the arbitration administrator, the Company may select an
alternative arbitration administrator, such as the American Arbitration
Association, to serve under the terms of this Agreement.

 

a. VENUE. THE PARTIES STIPULATE AND AGREE THAT THE EXCLUSIVE VENUE OF ANY
ARBITRATION PROCEEDING AND OF ANY OTHER PROCEEDING, INCLUDING (WITHOUT
LIMITATION) ANY COURT PROCEEDING, UNDER THIS AGREEMENT SHALL BE DALLAS COUNTY,
TEXAS (THE “AGREED VENUE”).

 

9



--------------------------------------------------------------------------------

b. Authority and Decision. The arbitrator shall have the authority to award the
same damages and other relief that a court could award. The arbitrator shall
issue a reasoned award explaining the decision and any damages awarded. The
arbitrator’s decision will be final and binding upon the parties and enforceable
by a court of competent jurisdiction. The Parties will abide by and perform any
award rendered by the arbitrator. In rendering the award, the arbitrator shall
state the reasons therefore, including (without limitation) any computations of
actual damages or offsets, if applicable.

 

c. Fees and Costs. In the event of arbitration under the terms of this
Agreement, the fees charged by JAMS or other arbitration administrator and the
arbitrator shall be borne by the Parties as determined by the arbitrator, except
for any initial registration fee, which the Parties shall bear equally.
Otherwise, the Parties shall each bear their own costs, expenses and attorneys’
fees incurred in arbitration; provided, however, that the prevailing Party shall
be entitled to recover and have awarded its attorneys’ fees, court costs,
arbitration expenses, and its portion of the fees and costs charged by JAMS or
other arbitration administrator, regardless of which Party initiated the
proceedings, in addition to any other relief to which it may be entitled.

 

d. Limited Scope. The following are excluded from binding arbitration under this
Agreement: claims for workers’ compensation benefits or unemployment benefits;
replevin; and claims for which a binding arbitration agreement is invalid as a
matter of law.

 

e. Statutes of Limitations. All statutes of limitations that would otherwise be
applicable (as well as other laws and statutes of applicability to any Dispute
in issue) shall apply to any arbitration proceeding hereunder, and the
arbitrator is specifically empowered to decide any question pertaining to
limitations.

 

f. Injunctive Relief. The parties hereto may seek injunctive relief in
arbitration; provided, however, that as an exception to the arbitration
agreement set forth this Section 7.2, the Parties, in addition to all other
available remedies, shall each have the right to initiate an action in any court
of competent jurisdiction in order to request injunctive or other equitable
relief regarding the terms of this Agreement. The exclusive venue of any such
proceeding shall be in the Agreed Venue. The Parties agree (i) to submit to the
jurisdiction of any competent court in the Agreed Venue, (ii) to waive any and
all defenses the Executive may have on the grounds of lack of jurisdiction of
such court and (iii) that neither Party shall be required to post any bond,
undertaking or other financial deposit or guarantee in seeking or obtaining such
equitable relief. Evidence adduced in any such proceeding for an injunction may
be used in arbitration as well. The existence of this right shall not preclude
or otherwise limit the applicability or exercise of any other rights and
remedies that a Party may have at law or in equity.

 

SECTION 8.

TERMINATION OF EMPLOYMENT

 

8.1 Events of Termination. In addition to termination of employment in
accordance with Section 2 hereof, the Employee’s employment by the Company under
this Agreement (1) shall terminate upon the death of the Employee and (2) may be
terminated by the Company, immediately upon written notice of termination to the
Employee, upon the Employee’s Disability or for Cause. [Note: With the
30-day-notice-termination provision in Section 2, these provisions are, and the
Disability provision particularly is, of only limited application.] In this
Agreement:

 

a. “Disability” means the Employee’s becoming incapacitated by accident,
sickness, or other circumstances that, in the reasonable judgment of the Board
[or the CEO?], renders or is expected to render the Employee mentally or
physically incapable of performing the essential duties and services required of
him hereunder, with or without reasonable accommodation, for a period of at
least 90 consecutive calendar days.

 

10



--------------------------------------------------------------------------------

b. “Cause” means any of the following:

 

  i. the Company’s determination that the Employee has neglected, failed, or
refused to render the services or perform any other of his duties or obligations
in or under this Agreement (including, without limitation, because of any
alcohol or drug abuse);

 

  ii. the Employee’s violation of any provision of or obligation under this
Agreement;

 

  iii. the Employee’s indictment for, or entry of a plea of no contest with
respect to, any crime that adversely affects or (in the Board’s reasonable
judgment) may adversely affect the Company or the utility of the Employee’s
services to the Company; or

 

  iv. any other act or omission of the Employee involving fraud, theft,
dishonesty, disloyalty, or illegality with respect to, or that harms or
embarrasses or (in the Board’s reasonable judgment) may harm or embarrass, the
Company or any of its subsidiaries, affiliates, customers, dealers or suppliers.

 

8.2 Effects of Termination. Upon any cessation or termination of employment
under this Agreement, all further rights of the Employee to employment and
compensation and benefits from the Company under this Agreement will cease,
except that the Company shall pay the Employee the following:

 

a. Any amount of base salary earned by, but not yet paid to, the Employee
through the last date of the Employment Period (the “Termination Date”);

 

b. Any annual bonus, or portion thereof, that the Compensation Committee may
deem to be earned by, but not yet paid to, the Employee through the Termination
Date;

 

c. All reimbursable expenses due, or but not paid, to the Employee as of the
Termination Date in accordance with Section 3.4 hereof;

 

d. All benefits (or an amount equivalent thereto) that have been earned by or
vested in, and are payable to, the Employee under, and subject to the terms of,
the employee-benefit plans or arrangements of the Company in which the Employee
participated through the Termination Date in accordance with Section 3.5 hereof;
and

 

e. An amount equal to all accrued and unused vacation, calculated in accordance
with the Company’s vacation policies, practices, and procedures, through the
Termination Date in accordance with Section 3.7 hereof.

 

Any amount due under clause b. above in this Section 8.2 shall be paid in the
same manner and on the same date as would have occurred if the Employee’s
employment under this Agreement had not ceased. Any amount due under clause d.
above in this Section 8.2 shall be paid in accordance with the terms of the
employee-benefit plans or arrangements under which such amounts are due to the
Employee. The amounts due under clause c. and clause e. of this Section 8.2
shall be paid in accordance with the terms of the Company’s policies, practices,
and procedures regarding reimbursable expenses and vacation, respectively.
Except for the payment of such amounts when due, the Company shall have no
further obligation or liability under this Agreement for any other compensation,
payment, or benefit to the Employee. The stock option agreements between the
Parties and the Plan shall govern the Employee’s outstanding stock options upon
or after cessation or termination of employment. Also upon cessation or
termination of employment hereunder (unless the Employee continues otherwise to
be employed by the Company), the Employee (1) shall return to the Company the
leased vehicle provided for the Employee’s use in accordance with Section 3.6
hereof, and (2) shall resign or shall be deemed to have resigned from any
position as an officer or director, or both, of any subsidiary or affiliate of
the Company.

 

11



--------------------------------------------------------------------------------

8.3 Post-employment Cooperation. Upon and after the Termination Date, the
Employee will cooperate fully with the Company in connection with (a) any matter
related to the Company’s business and activities by being available, at mutually
agreeable times in person or by telephone, and without any unreasonable
interference with his other activities, to provide such information as may from
time to time be requested by the Company regarding various matters in which he
was involved during his employment with the Company, and (b) any and all pending
or future litigation or administrative claims, investigations, or proceedings
involving the Company, including (without limitation) his meeting with the
Company’s counsel and advisors at reasonable times upon their request and
providing testimony (in court or arbitration hearing or at depositions) that is
truthful, and complete in accordance with information known to him.

 

SECTION 9.

NON-DISPARAGEMENT AND MEDIA NON-DISCLOSURE

 

9.1 Non-Disparagement. The Employee agrees that, during the Employment Period or
at any time thereafter, the Employee will not make any statements, comments or
communications in any form, oral, written or electronic, to any Media or any
customer, client or supplier of the Company or any of its or any of its
directors, officers, shareholders, or affiliates, which (a) would constitute
libel, slander or disparagement of the Company or any of its directors,
officers, shareholders, or affiliates, including, without limitation, any such
statements, comments or communications that criticize, ridicule or are
derogatory to the Company or any of its directors, officers, shareholders, or
affiliates; or (b) may be considered to be derogatory or detrimental to the good
name or business reputation of the Company, or any of its directors, officers,
shareholders, or affiliates; provided however, that the terms of this
Section 9.1 shall not apply to communications between the Employee and, as
applicable, the Employee’s attorneys or other Persons with whom or which
communications would be subject to a claim of privilege existing under common
law, statute or rule of procedure. The Employee further agrees that he will not
in any way solicit any such statements, comments or communications from others.

 

9.2 Media Nondisclosure. The Employee agrees that, both during and after the
Employment Period, except as may be authorized in writing by the Company, the
Employee will not directly or indirectly disclose or release to the Media any
information concerning or relating to any aspect of the Employee’s employment or
cessation or termination of his employment with the Company and/or any aspect of
any Dispute that is the subject of this Agreement. For the purposes of this
Agreement, “Media” includes, without limitation, any news organization, station,
publication, show, website, web log (blog), bulletin board, chat room and/or
program (past, present and/or future), whether published through the means of
print, radio, television and/or the Internet or otherwise, and any member,
representative, agent and/or employee of the same.

 

SECTION 10.

REPRESENTATION BY EMPLOYEE

 

10.1 No Conflict. The Employee hereby represents and warrants to the Company
that his execution of this Agreement and his performance of his duties and
obligations hereunder will not conflict with, cause a default under, or give any
party a right to damages under any other agreement or obligation to which the
Employee is a party or is bound.

 

12



--------------------------------------------------------------------------------

SECTION 11.

GENERAL

 

11.1 Governing Law. This Agreement shall be governed by, and enforced and
construed under, the laws of the State of Texas.

 

11.2 Settlement of Existing Rights. In exchange for the other terms of this
Agreement, Employee acknowledges and agrees that: (a) except as otherwise
provided herein, this Agreement will replace any existing employment agreement
between the parties and thereby act as a novation, if applicable,
(b) the Employee is being provided with access to proprietary information, trade
secrets and other Confidential Information to which he has not previously had
access; (c) all Company inventions and intellectual property developed by the
Employee during any past employment with the Company and all goodwill developed
with the Company’s clients, customers and other business contacts by the
Employee during any past employment with Company, as applicable, is the
exclusive property of the Company, and (d) all Company information and/or
specialized training accessed, created, received, or utilized by Employee during
any past employment with the Company, as applicable, will be subject to the
restrictions on Confidential Information described in this Agreement, as
applicable, whether previously so agreed or not.

 

11.3 Binding Effect; Assignment. All of the terms and provisions of this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
the respective heirs, representatives, successors (including, without
limitation, any successor as a result of a merger or similar reorganization) and
assigns of the Parties, except that the Employee’s rights, benefits, duties and
responsibilities hereunder are of a personal nature and shall not be assignable
in whole or in part by the Employee.

 

11.4 Notices. All notices required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given and received (a) when
personally delivered or delivered by same-day courier, (b) on the third business
day after mailing by registered or certified mail, postage prepaid, return
receipt requested, or (c) upon delivery when sent by prepaid overnight delivery
service, in any case addressed as follows:

 

       

If to the Employee:

 

Rob Sinnott, PhD

                                                                               
                           

If to the Company:

 

General Counsel

Mannatech Incorporated

600 S. Royal Lane, Suite 200

Coppell, TX 75019

                       

 

A Party’s address may be changed from time to time by written notice to the
other Party in accordance with this Section 11.4.

 

11.5 Prior Agreements Superseded. This Agreement supersedes all prior agreements
between the Parties of any and every nature whatsoever, including (without
limitation) agreements for additional compensation or benefits. All such prior
agreements are null and void.

 

11.6 Duration. Notwithstanding the cessation or termination of Employee’s
employment under this Agreement, this Agreement shall continue to bind the
Parties for so long as any obligations remain under the terms of this Agreement.

 

13



--------------------------------------------------------------------------------

11.7 Amendment; Waiver. No amendment to or modification of this Agreement, or
waiver of any term, provision, or condition of this Agreement, will be binding
upon a Party unless the amendment, modification, or waiver is in writing and
signed by the Party to be bound. Any waiver by a Party of a breach or violation
of any provision of this Agreement by the other Party shall not be deemed a
waiver of any other provision or of any subsequent breach or violation.

 

11.8 Enforcement and Severability. The Parties intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. Accordingly,
should an arbitrator or a court of competent jurisdiction determine that the
scope of any provision of this Agreement is too broad to be enforced as written,
the Parties intend for the arbitrator or the court to reform the provision to
such narrower scope as it determines to be reasonable and enforceable. If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable, the provision shall be severed, this Agreement shall be construed
and enforced as if such illegal, invalid, or unenforceable provision were never
a part of it, and the remaining provisions shall remain in full force and
effect.

 

11.9 Subsidiaries Included. Wherever the “Company” is referred to in this
Agreement, it shall include all subsidiaries of the Company as they may exist
from time to time, even where the term “subsidiaries” is not explicitly stated
in connection with such reference.

 

11.10 Certain Defined Terms; Headings. As used in this Agreement:

 

a. “business day” means any Monday through Friday other than any such weekday on
which the executive offices of the Company are closed.

 

b. “Company Parties” means, as applicable, the Company, and its direct and
indirect parents, subsidiaries, and affiliates, and their successors in
interest.

 

c. “Employment Period” means the term of Employee’s employment under this
Agreement, from the Effective Date through the last date of Employee’s work for
the Company under this Agreement, regardless of whether the termination is
voluntary, involuntary, for Cause, or not for Cause.

 

d. “herein,” “hereof,” “hereunder,” and similar terms are references to this
Agreement as a whole and not to any particular provision of this Agreement.

 

e. “Person” means an individual, an independent contractor, a sole proprietor, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, a
governmental entity, court, department, agency or political subdivision, or
other individual, business, or governmental entity, as applicable.

 

In addition, the use herein of “annual” or “monthly” (or similar terms) to
indicate a measurement period shall not itself be deemed to grant rights to
Employee for employment or compensation for such period. The Section and other
descriptive headings in this Agreement are only for convenience of reference and
are not to be used to construe or interpret this Agreement or any of its
provisions.

 

14



--------------------------------------------------------------------------------

11.11 Employee Acknowledgment. The Employee affirms and attests, by signing this
Agreement, that the Employee has read this Agreement before signing it and that
the Employee fully understands its purposes, terms, and provisions, which the
Employee hereby expressly acknowledges to be reasonable in all respects. The
Employee further acknowledges receipt of one copy of this Agreement.

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have duly
entered into this Agreement as of the Effective Date.

 

EMPLOYEE:  

By:

 

/s/ Rob Sinnott, PhD

 

Rob Sinnott, PhD

 

Date: September 12, 2005

 

COMPANY:

MANNATECH INCORPORATED

 

By:

 

/s/ Terry L. Persinger, President

 

Terry L. Persinger, President

 

Date: September 12, 2005

 

15